MacEEAN, J. (dissenting).
In an action brought in the Municipal Court by the defendant’s assignee for work, labor, and services performed by the defendant on certain skins belonging to the present plaintiff, the assignee recovered judgment; the owner of the skins (plaintiff here) putting in no counterclaim, though pleading the pendency of the present action, which is for the value, first, of the skins ruined by the defendant, and, second, of the skins he did not return. To hold that the plaintiff here was bound to set up and litigate his present claim in that action by the assignee would be to hold that a party whose goods have been ruined or withheld by a workman must try issues not with the one who has wronged him, but with one who owes him nothing, and who may be wholly irresponsible. As there is no contradiction of the evidence that some of the plaintiff’s skins were ruined, and that others were not returned by the defendant, and as a judgment in one court for work, labor, and services does not seem an adjudication of an action ■brought in another for damage to goods and for failure to return, I am of opinion that the judgment appealed from should be affirmed, with costs.